Citation Nr: 0611203	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-31 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
a service-connected thoracic spine disability.

2.  Entitlement to service connection for bipolar 
disorder/schizophrenia.

3.  Entitlement to service connection for an acquired 
psychiatric disorder including post-traumatic stress disorder 
(PTSD) to include as secondary to the service-connected 
thoracic spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
February 1987 and from November 1987 to September 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the RO, which denied the 
service connection claims and granted an increased rating for 
the service-connected thoracic spine disability.  Regarding 
the latter, the veteran is seeking an event higher rating.  
The Board notes that although each increase represents a 
grant of benefits, a decision awarding a higher rating, but 
less that the maximum available benefit does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board notes that it expanded the issue of service 
connection for PTSD to encompass other acquired psychiatric 
disorders as well as secondary service connection.  A review 
of the record and the veteran's hearing testimony reflects 
that he is seeking service connection for an alleged 
psychiatric disability due to his service-connected thoracic 
spine disability.  Service connection for PTSD entails 
requirements not associated with service connection for other 
acquired psychiatric disorders.  Thus, in order to allow the 
veteran every opportunity to prevail, the Board has taken an 
expanded view of the issue on appeal.  See Collaro v. West, 
136 F.3d 1304, 1309-10 (Fed. Cir. 1998) (the statutes and 
regulations pertaining to veterans' benefits have created a 
"nonadversarial, ex parte, paternalistic system for 
adjudicating veterans' claims.").

The issue of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD and including 
as secondary to the service-connected thoracic spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected thoracic spine disability 
is manifested by no more than forward flexion of the 
thoracolumbar spine to 30 degrees or less.

2.  Bipolar disorder and/or schizophrenia are not shown to be 
related to the veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for the veteran's service-connected 
thoracic spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5242 (2005).

2.  The veteran's claimed bipolar disorder and/or 
schizophrenia are not due to disease or injury that was 
incurred in active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants of VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the veteran in January 2004.  That letter 
advised the veteran what information and evidence was needed 
to substantiate the claims decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  The veteran has not alleged that VA 
failed to comply with the notice requirements of VCAA.  In 
addition, by virtue of the rating decision on appeal and the 
statements of the case, he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the statements of the case.  

The RO's 2004 letter did not specifically instruct the 
veteran to provide any relevant evidence in his possession.  
However, he was otherwise fully notified of the need to give 
to VA any evidence pertaining to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claims.  When considering the notification letter, the 
rating decision on appeal, and the statements of the case as 
a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to these claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what VCAA seeks to achieve is to give those claiming VA 
benefits notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of VCAA 
have been satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See 38 C.F.R. § 20.1102 
(2004).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service VA treatment records.  
The veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a medical examination to obtain an 
opinion regarding the state of his thoracic spine disability.  
An examination or opinion is not needed on the bipolar 
disorder/schizophrenia claim because, at a minimum, there is 
no persuasive and competent evidence that the claimed 
condition may be associated with the veteran's service.  This 
is discussed in more detail below.  

In addition the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims of service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Such omission is harmless 
error because the claim of service connection for bipolar 
disorder/schizophrenia is being denied, and information 
regarding disability ratings and effective dates would not 
serve the veteran in any way.  As well, the veteran was not 
apprised of information regarding effective dates in the 
increased rating claim.  This omission too is harmless 
because the claim is being denied.  Of course, an error is 
not harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  In this case, however, as there is no evidence 
that any failure on the part of VA to further comply with the 
foregoing requirements would reasonably affect the outcome of 
this case, the Board finds that any Dingess/Hartman failure 
is harmless.

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board's consideration of the merits of the claims in this 
decision.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant of VA 
benefits.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.  When the 
positive and negative evidence as to a veteran's claim are in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the veteran prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected thoracic spine disability has 
been rated 40 percent disabling by the RO under the 
provisions of Diagnostic Code 5291-5242.  38 C.F.R. § 4.71a, 
4.20 (2005).  The Board notes that Diagnostic Code 5291 is a 
former spinal regulation that pertained to limitation of 
motion of the dorsal spine, and was no longer in effect at 
the time the veteran file his claim for an increased rating.

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

On February 2004 VA spine examination, the veteran complained 
of increased back pain with all activities and functional 
loss was consistent with sitting more than 30 minutes, 
bending, and lifting more than 25 pounds.  The veteran denied 
numbness and indicated that he did not use a back brace.  
There was no bowel or bladder dysfunction, he did not undergo 
any surgical procedures for the back, and did not experience 
any incapacitating episodes in the previous year.  On 
objective examination, the thoracic spine was tender to 
palpation, but strength and sensation were intact.  
Thoracolumbar range of motion was as follows: forward flexion 
to six degrees, backward extension to 10 degrees, lateral 
flexion to 20 degrees, and rotation to 30 degrees.  Pain was 
not exacerbated by repetitive movement.  The examiner 
diagnosed residuals of a thoracic spine injury with 
degenerative changes.

At his January 2006 hearing, the veteran indicated that he 
could not walk for any distance, perform heavy lifting, or 
sit for prolonged periods.  The veteran expressed fear that 
his back disability would cause paralysis in the coming 
years.  He also testified that pain occasionally radiated 
down the legs and to his right shoulder.  

A review of the veteran's hearing testimony and the medical 
evidence reflects that the veteran's disability picture does 
not rise to the level required for a 50 percent evaluation 
under current spinal regulations.  A 50 percent evaluation 
under the current criteria would require unfavorable 
ankylosis of the entire thoracolumbar spine, and neither the 
veteran nor the VA examiner has noted such a phenomenon.  
Thus, an increased rating for the veteran's service-connected 
thoracic spine disability is denied.

The Board notes that the veteran's testimony appears to 
suggest neurologic thoracic spine symptoms.  The veteran, 
however, is not competent to render medical opinions or 
diagnoses upon which the Board may rely.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Moreover, the VA examiner did not 
report any adverse neurologic findings.  In this regard, the 
Board must rely on the medical expert.  Id.  In any event, 
the veteran has no suggested that any episodes of pain 
radiating to his extremities have been incapacitating and 
have lasted six weeks in duration during a 12 month period 
(as would be necessary for a higher evaluation for 
intervertebral disc syndrome, see 38 C.F.R. § 4.71a, 
Diagnostic Code 5243).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  In this 
case, additional functional loss has been shown with sitting, 
bending, and lifting.  However, these symptoms do not appear 
to cause additional disability, beyond that reflected on 
range of motion measurements.  Thus, no additional 
compensation under these provisions is warranted.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  For certain 
chronic diseases, such as psychoses, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service, one year for psychoses.  38 C.F.R. §§ 3.307, 
3.309 (2005).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

The service medical records are silent with regard to 
schizophrenia or bipolar disorder.  The earliest psychiatric 
records in the claims file are dated in 1996, many years 
after service.  In March 1996, the veteran was hospitalized 
for substance abuse treatment.  The Axis I diagnosis was 
cocaine and alcohol dependence and marijuana.

From December 1998 to April 1999, the veteran was again 
hospitalized for substance abuse treatment.  The Axis I 
diagnosis on discharge was cocaine abuse in remission, 
alcohol abuse in remission, and adjustment disorder not 
otherwise specified.

In February 2003, a history of paranoid schizophrenia was 
noted.  VA records reflect that the initial diagnosis of 
schizophrenia was made in 2001.  In any event, that month the 
following Axis I diagnoses were made: psychosis not otherwise 
specified, alcohol dependence, and cocaine dependence.

In December 2003, Axis I psychiatric diagnoses included 
cocaine dependence, alcohol dependence, nicotine dependence, 
and cannabis abuse.  

In August 2004, the following Axis I diagnoses were noted: 
adjustment disorder with mixed disturbance of emotions and 
conduct, cocaine dependence in early remission, alcohol 
dependence in early remission, PTSD by history, rule out 
nightmare disorder, and rule out paranoid schizophrenia by 
history.

The Board observes that the record does not reflect bipolar 
disorder.  Thus, service connection for that component of the 
claimed disability is denied.  38 C.F.R. § 3.303; Degmetich, 
supra.

Regarding schizophrenia, the Board cannot reach as clear a 
conclusion.  The veteran appears to have suffered from that 
disorder to some degree since 2001.  Whether he currently 
suffers from schizophrenia is not entirely certain given 
diagnoses such as rule out paranoid schizophrenia and 
schizophrenia by history.  If he does not suffer from 
schizophrenia, service connection for that disability must be 
denied.  Id.  

However, assuming arguendo that he does suffer from 
schizophrenia, service connection would still be denied.  The 
service medical records are silent as to that condition, and 
it was not diagnosed until many years after separation.  
Moreover, none of the competent medical evidence suggests any 
nexus between schizophrenia and service.  Absent such a 
nexus, service connection for schizophrenia cannot be 
granted.  38 C.F.R. § 3.303.  The Board emphasizes once again 
that the veteran is not competent to render medical opinions 
regarding the etiology of his claimed psychiatric disability.  
Espiritu, supra.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  The entirety of the competent 
medical evidence does not suggest a nexus between the claimed 
psychiatric disorders and service.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C.A. § 5107.


ORDER

An evaluation in excess of 40 percent for the service-
connected thoracic spine disability is denied.

Service connection for bipolar disorder/schizophrenia is 
denied.


REMAND

The veteran contends that he has an acquired psychiatric 
disorder, to include PTSD, due to his service-connected 
thoracic spine disability.  The record contains some evidence 
supporting the veteran's contentions.  This evidence, 
however, is insufficient as it is unsubstantiated and 
conclusory.  Thus, further development is necessary.

Specifically, the a VA psychiatric examination should be 
accomplished in order to obtain an opinion as to the etiology 
of each such acquired psychiatric disorder diagnosed, and to 
specifically determine whether there is a relationship 
between any such disorder found and the veteran's service-
connected thoracic spine disability.  A rationale for all 
conclusions should be provided.

In addition, the AMC must obtain all VA medical records dated 
from around September 2004 to the present.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The AMC must associate with the 
claims file all VA medical records 
dated from about 9 about September 2004 
to the present.

2.  The AMC should have the veteran 
scheduled for a VA psychiatric 
examination and ask that the examiner 
provide an opinion as to the etiology 
of each such disorder diagnosed.  The 
examiner should be asked to opine 
regarding the relationship, if any, 
between any psychiatric disorders found 
and the veteran's service-connected 
thoracic spine disability.  

3.  The AMC should then readjudicate 
the claim in light of all the evidence 
of record.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


